   Case 5:21-cv-03163-SAC Document 2 Filed 07/20/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CARLOS J. WILLIAMS,

                                Petitioner,

           v.                                         CASE NO. 21-3163-SAC

STATE OF KANSAS,


                                Respondent.


                          MEMORANDUM AND ORDER



     On July 19, 2021, Petitioner, who proceeds pro se, filed a

pleading with this Court titled “Motion for Change of Venue.” (Doc.

1.) A “pro se petition before the district court is entitled to a

liberal construction,” and the Court construes the pleading as a

petition for writ of habeas corpus filed pursuant to 28 U.S.C. §

2241. See Childers v. Crow, 1 F.4th 792, 798 (2021). The Court has

conducted an initial review of the Petition and for the reasons

that follow, the Court directs Petitioner to show cause why this
matter should not be dismissed without prejudice.

Background

     Petitioner is a pretrial detainee and his grounds for relief

involve alleged violations of his rights that occurred in his state

criminal   proceedings.    (Doc.    1,   p.   1-2.)   He   alleges   multiple

violations   of   state   and    federal   statutes,    the   United   States

Constitution, the Kansas Constitution Bill of Rights, the Federal
Rules of Criminal Procedure, and the Universal Declaration of Human

Rights. Id. Petitioner asks this Court to order a change of venue

for his state criminal proceedings. Id. at 1.
    Case 5:21-cv-03163-SAC Document 2 Filed 07/20/21 Page 2 of 3




Discussion

     A    state   prisoner    must   exhaust   all   available   state-court

remedies before pursuing federal habeas relief unless it appears

there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect

the petitioner’s rights. See Bland v. Simmons, 459 F.3d 999, 1011

(10th Cir. 2006) (“A state prisoner generally must exhaust available

state-court remedies before a federal court can consider a habeas

corpus    petition.”).   To    satisfy    this    exhaustion     requirement,

Petitioner must have presented the very issues raised in the

petition currently before the Court to the Kansas appellate courts.

See Picard v. Connor, 404 U.S. 270, 275-76 (1971); Kansas Supreme

Court Rule 8.03B. Petitioner has the burden to show he has exhausted

available state remedies. Miranda v. Cooper, 967 F.2d 392, 398 (10th

Cir. 1992). It appears petitioner presented his arguments to the

state district court, but it does not appear he has sought relief

from the state appellate courts.

     In    addition,   even    if    Petitioner   has    properly   exhausted
available    state   court    remedies,   a    federal   court   normally   is

prohibited from interfering in an ongoing state criminal case.

Younger v. Harris, 401 U.S. 37, 53-54 (1971). Under Younger, federal

courts must abstain when “(1) the state proceedings are ongoing;

(2) the state proceedings implicate important state interests; and

(3) the state proceedings afford an adequate opportunity to present

the federal constitutional challenges.” Phelps v. Hamilton, 122

F.3d 885, 889 )10th Cir. 1997). These conditions are satisfied here,
since the state criminal case against Petitioner is ongoing, the

State of Kansas has an important interest in prosecuting crimes
     Case 5:21-cv-03163-SAC Document 2 Filed 07/20/21 Page 3 of 3




charging the violation of Kansas laws, and the state courts provide

petitioner the opportunity to present his challenges, including his

federal constitutional claims. Thus, under the Younger abstention

doctrine, the Court has no authority to issue an order directing a

change of venue in Petitioner’s state criminal proceedings. See

Roudybush v. Kansas, 2017 WL 3232957, *5 (D. Kan. July 31, 2017).

Certificate of Appealability

      Where a federal court enters a ruling in a habeas action that

is adverse to a state prisoner, the court must consider whether the

petitioner is entitled to a certificate of appealability. The Court

concludes that its procedural ruling in this matter is not subject

to   debate    among   jurists   of    reason   and    declines   to   issue   a

certificate of appealability. See Slack v. McDaniel, 529 U.S. 473,

484 (2000); Winn v. Cook, 945 F.3d 1253, 1257 (10th Cir. 2019).



      IT IS THEREFORE ORDERED that the petition for habeas corpus

(Doc. 1) is dismissed without prejudice.

      IT IS FURTHER ORDERED THAT no certificate of appealability
will issue.


      IT IS SO ORDERED.

      DATED:    This 20th day of July, 2021, at Topeka, Kansas.




                                      S/ Sam A. Crow

                                      SAM A. CROW
                                      U.S. Senior District Judge
